DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/04/2021. Claims 1 and 14-15 are amended. Claims 6 and 17-20 are cancelled. Claims 21-25 are new. Claims 1-5, 7-16 and 21-25 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2021, with respect to the rejection(s) of claim(s) 1-8, 10-12 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Goldberger; and claims 9 and 13-14 under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Wu, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldberger as discussed in the rejection below, necessitated by the amendments to the claims.
Applicant’s arguments with respect to new claims 21-25 have been considered, and as discussed in the rejection below, new claims 21-25 have been rejected as discussed below.
Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, pg. 5 line 4, the phrase “wherein the inflatable balloon includes a pass-through lumen this is not concentric with the shaft lumen” should read “wherein the inflatable balloon includes a pass-through lumen, wherein the pass-through lumen is not concentric with the shaft lumen” or similar language to properly refer to the pass-through lumen.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberger (US 4909252) (previously of record).
For examination purposes, the broadest reasonable interpretation of the limitation “stylet” has been interpreted as any thin wire inserted into a catheter for guidance into preferred region. 
	Regarding claim 24, Goldberger discloses (abstract; col. 3 line 5-col. 5 line 17; figs. 1-3c) a system for dilating a stenotic region of an airway of a patient (catheter assembly can be used in stenotic region of the airway, col. 3 lines 14-27), the system comprising: 
	(a) a stylet (guide wire 19, which functions as a stylet since guide wire 19 is a thin wire, col. 3 lines 48-62; figs. 1-3c); and 
	(b) a dilation catheter (catheter assembly of figs. 1-3c) comprising: 
		(i) a catheter shaft (outer sleeve catheter tube 28, col. 3 lines 48-62; figs. 1-3c) having proximal and distal portions (figs. 1-3c), wherein the catheter shaft defines:
			(A) a shaft lumen (lumen of inner catheter tube 17, col. 3 lines 48-62; figs. 3a-3c) configured to receive at least a portion of the stylet therethrough (guide wire 19 extends through inner 
			(B) an inflation lumen (channel 15, which is used to introduce inflating fluid, col. 3 lines 48-62; figs. 3a-3c), and 
		(ii) an inflatable balloon (balloon 36, col. 4 lines 3-18; figs. 3a-3c) operatively coupled with the distal portion of the catheter shaft (figs. 3a-3c) and in fluid communication with the inflation lumen of the catheter shaft (col. 3 lines 48-62), wherein the inflatable balloon is configured to transition between non-expanded and expanded configurations using the inflation lumen (balloon is expanded into configuration of fig. 3c, col. 4 lines 3-18; figs. 3a-3c), and wherein the inflatable balloon has an outer perimeter (outer perimeter of balloon 36 including outer wall 30, col. 4 lines 3-18; figs. 3a-3c) that is sized and configured to dilate the stenotic region of the airway when in the expanded configuration (balloon 36 inflated to contact stenotic region and therefore sized and capable of dilating stenotic region of airway, col. 2 lines 30-50, col. 4 line 56-col. 5 line 4; figs. 3a-3c), 
		wherein the inflatable balloon includes a pass-through lumen (central opening 32, col. 4 lines 19-32; figs. 3a-3c) that is axially aligned with a second longitudinal axis (longitudinal axis of balloon 36, annotated fig. 3a) that is laterally offset a distance from the first longitudinal axis (figs. 3a-3c), and wherein the pass-through lumen is disposed completely within the outer perimeter of the inflatable balloon (figs. 3a-3c).


    PNG
    media_image1.png
    365
    815
    media_image1.png
    Greyscale

Annotated Figure 3c of Goldberger
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Wu (US 2014/0277058 A1) (previously of record).
Regarding claim 1, Goldberger discloses (abstract; col. 3 line 5-col. 5 line 17; figs. 1-3c) a system for dilating a stenotic region of an airway of a patient (catheter assembly can be used in stenotic region of the airway, col. 3 lines 14-27), the system comprising:
(a) a stylet (guide wire 19, which functions as a stylet since guide wire 19 is a thin wire, col. 3 lines 48-62; figs. 1-3c); and 
(b) a dilation catheter (catheter assembly of figs. 1-3c) comprising: 
	(i) a catheter shaft (outer sleeve catheter tube 28, col. 3 lines 48-62; figs. 1-3c) having proximal and distal portions (figs. 1-3c), wherein the catheter shaft defines: 
		(A) a shaft lumen (lumen of inner catheter tube 17, col. 3 lines 48-62; figs. 3a-3c) configured to receive at least a portion of the stylet therethrough (guide wire 19 extends through inner catheter tube 17, col. 5 lines 10-17; fig. 3b), wherein the shaft lumen is axially aligned with a first longitudinal axis (longitudinal axis of inner catheter tube 17, annotated fig. 3c), and 
		(B) an inflation lumen (channel 15, which is used to introduce inflating fluid, col. 3 lines 48-62; figs. 3a-3c), and 

	wherein the inflatable balloon includes a pass-through lumen (central opening 32, col. 4 lines 19-32; figs. 3a-3c) that is axially aligned with a second longitudinal axis (longitudinal axis of balloon 36, annotated fig. 3a) that is laterally offset a distance from the first longitudinal axis (figs. 3a-3c), and wherein the pass-through lumen is disposed completely within the outer perimeter of the inflatable balloon (figs. 3a-3c). 
However, Goldberger fails to disclose wherein the stylet is constructed and configured to impart column strength to the catheter shaft as the stylet and the dilation catheter are simultaneously advanced through a nostril or mouth of the patient and into position within the stenotic region of the airway.
Wu teaches (paras. [0027]-[0043]; figs. 1-3b), in the same field of endeavor, a dilation catheter (10, fig. 1) including a catheter shaft (12, fig. 1) and a stylet (22, fig. 2), wherein the stylet is constructed and configured to impart column strength to the catheter shaft as the stylet and the dilation catheter are simultaneously advanced through a nostril or mouth of the patient and into position within the stenotic region of the airway (stylet 22 has greater stiffness than balloon catheter 10 and may be advanced with balloon catheter 10 into position to add column strength to balloon catheter 10, paras. [0028] and [0042]-[0043]), for the purpose of providing increased steerability to the balloon catheter 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Goldberger to include the guide wire having increased stiffness and therefore column strength as the guide wire is advanced into position with the catheter assembly, as taught by Wu, in order to provide increased steerability to the balloon catheter and maintain the position of the balloon within the stenotic region, which avoids slipping.
Regarding claim 2, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the inflatable balloon is configured to not expand concentrically around the shaft lumen (cylindrical shape of balloon 36 offset from lumen of inner catheter tube 17 and therefore expands into an elongated tube shape, col. 3 lines 14-27; figs. 3a-3c).
Regarding claim 3, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the inflatable balloon includes inner and outer walls (balloon 36 includes inner wall 31 and outer wall 30, col. 4 lines 3-18; figs. 3a-3c), wherein the outer wall defines the outer perimeter (figs. 3a-3c), and wherein the inner wall defines the pass-through lumen (figs. 3a-3c) that is configured to enable air to pass therethrough while the inflatable balloon is in the expanded configuration (central passage 32 provides passage for flow of blood, col. 4 lines 56-col. 5 line 4 and col. 5 lines 18-31). 
Regarding claim 4, Goldberger (as modified) teaches the device of claim 3. Goldberger further discloses wherein the outer wall surrounds the inner wall along the second longitudinal axis (annotated fig. 3c). 
Regarding claim 5, Goldberger (as modified) teaches the device of claim 3. Goldberger further discloses wherein the outer wall concentrically surrounds the inner wall along the second longitudinal axis (annotated fig. 3c).
Regarding claim 7, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the inflatable balloon generally forms a hollow cylinder shape at least when in the expanded configuration (fig. 3c).
Regarding claim 8, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the catheter shaft includes an outer tube (outer sleeve catheter tube 28, figs. 3a-3c) concentrically surrounding an inner tube (inner catheter tube 17, figs. 3a-3c), wherein the inflation lumen extends radially between the inner and outer tubes (col. 5 lines 10-17; fig. 3b), and wherein the shaft lumen extends radially within the inner tube (figs. 3a-3c) and is configured to receive the stylet (figs. 3a-3c). 
Regarding claim 9, Goldberger (as modified) teaches the device of claim 1.
However, Goldberger (as modified) fails to teach the invention wherein the proximal portion of the catheter shaft further comprises a hub, wherein a proximal portion of the stylet includes a luer lock configured to couple with the hub.
Wu teaches (paras. [0027]-[0040]; figs. 1-2), in the same field of endeavor, a dilation catheter (10, fig. 1) including a catheter shaft (12, fig. 1) and a stylet (22, para. [0028]; figs. 1-2), wherein a proximal portion of the catheter shaft comprises a hub (14, para. [0028]; fig. 1), wherein a proximal portion of the stylet includes a luer lock (luer lock member 35, para. [0036]; fig. 2) configured to couple with the hub (para. [0036]), for the purpose of providing the capability of locking the stylet to the balloon catheter, which may lock the stylet at different positions or lengths so the distal end of the stylet extends out of or is positioned within the balloon catheter at different lengths to confer different performance characteristics (para. [0038]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberger’s (as modified) device to include the hub and luer lock into the catheter shaft and guide wire, as taught by Wu, in order to provide the capability of locking the 
Regarding claim 10, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the catheter shaft further includes an inner tube (inner catheter tube 17, figs. 3a-3c) and an outer tube (outer catheter tube 28, figs. 3a-3c) extending between the proximal and distal portions of the shaft (figs. 3a-3c), wherein the outer tube concentrically surrounds the inner tube along the first longitudinal axis (annotated fig. 3c). 
Regarding claim 11, Goldberger (as modified) teaches the device of claim 10. Goldberger further discloses wherein the inner tube includes a side port (gap 33 included on at least a side of inner tube 17 and provides fluid connection to inflation channel 15, therefore functioning as a side port, col. 4 lines 3-18; figs. 3a-3c), and wherein the inflatable balloon is configured to transition from the non-expanded configuration to the expanded configuration by receiving inflation fluid  through the side port from the inflation lumen (gap 33 provides fluid connection to channel 15 to inflate balloon 36, col. 4 lines 3-18). 
Regarding claim 12, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the inflatable balloon is coupled with the catheter shaft at proximal and distal attachment points (fig. 1), wherein the proximal attachment point (29, fig. 1) is configured to not move relative to the distal attachment point (20, fig. 1) when transitioning from the non- expanded configuration to the expanded configuration (one of ordinary skill would’ve understood proximal and distal attachment points to remain fixed as balloon 36 expands, since balloon 36 is a widening of the diameter of outer catheter 28 which otherwise is a constant diameter, col. 3 lines 63-68; figs. 1-3c).  
Regarding claim 13, Goldberger (as modified) teaches the device of claim 1.
However, Goldberger (as modified) fails to explicitly teach wherein the stylet is malleable. 	Wu teaches (paras. [0036]-[0039]; figs. 1-2), in the same field of endeavor, a dilation catheter 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberger’s (as modified) device to include the guide wire being malleable, as taught by Wu, in order to provide the user with the capability of bending the stylet and maintaining the user-created bend, which allows the user to adjust a bend angle according to the anatomy of a particular patient.
	Regarding claim 21, Goldberger (as modified) teaches the device of claim 1. 
	However, Goldberger (as modified) fails to teach wherein the stylet is permanently rotatably and translatably coupled with the dilation catheter.
	Wu teaches (paras. [0027] and [0036]-[0043]; figs. 1-4), in the same field of endeavor, a dilation catheter (10, fig. 1) including a stylet (22, fig. 2), wherein the stylet is permanently rotatably and translatably coupled with the dilation catheter (stylet 22 may be locked to balloon catheter 10 via luer lock member 35, and mated with balloon catheter such that both structures are rotated together and therefore rotatably and translatably coupled, paras. [0037]-[0039]), for the purpose of helping to guide the distal end of the balloon catheter through the airway of the patient and to the stenotic region by providing increased steerability during advancement of the balloon catheter (para. [0039]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldberger’s (as modified) device to include the guide wire with the locking capabilities, as taught by Wu, in order to help to guide the distal end of the balloon catheter through the airway of the patient and to the stenotic region by providing increased steerability during advancement of the balloon catheter.
	Regarding claim 22, Goldberger (as modified) teaches the device of claim 1. Goldberger further discloses wherein the outer perimeter of the inflatable balloon is sized and configured to dilate the stenotic region of the airway when in the expanded configuration (balloon 36 contacts blood vessel wall and therefore sized and capable to dilate stenotic region of airway, col. 2 lines 30-50, col. 4 line 56-col. 5 line 4).

	Regarding claim 25, Goldberger discloses the device of claim 24. 
	However, Goldberger fails to disclose wherein a distal portion of the stylet includes a preformed bend or a malleable bend, wherein the preformed bend or the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of dilation catheter within the airway of the patient.
	Wu teaches (paras. [0036]-[0039]; figs. 1-2), in the same field of endeavor, a dilation catheter (10, fig. 1) including a stylet (22, fig. 2), wherein the stylet includes a malleable bend (stylet 22 may be malleable such that the stylet may maintain the bend, para. [0036]), wherein the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of dilation catheter within the airway of the patient (stylet includes bend to bend balloon catheter 10, para. [0036]), for the purpose of providing the user with the capability of bending the stylet and maintaining the user-created bend, which allows the user to adjust a bend angle according to the anatomy of a particular patient (para. [0036]). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberger’s device to include the guide wire including a malleable bend, as taught by Wu, in order to provide the user with the capability of bending the stylet and maintaining the user-created bend, which allows the user to adjust a bend angle according to the anatomy of a particular patient.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberger in view Wu as applied to claim 1 above, and further in view of Williams (US 5385548).
Regarding claim 14, Goldberger (as modified) teaches the device of claim 1.
However, Goldberger (as modified) fails to teach wherein the catheter shaft includes a completely enclosed atraumatic distal tip. 
Williams teaches (col. 3 line 60-col. 6 line 42; figs. 1-6), in the same field of endeavor, a balloon catheter including a catheter shaft (catheter body 14, fig. 2) and a stylet (38, col. 3 line 60-col. 4 line 9; fig. 2), wherein the catheter shaft includes a completely enclosed atraumatic distal tip (distal end 16 includes elongated cylindrical body 50 with rounded distal end 54, which one of ordinary skill would’ve understood to be atraumatic and completely enclosed to stylet 38, which is consistent with applicant’s spec. describing the enclosed tip as being enclosed to the stylet, para. [0026] of the published application, col. 4 lines 20-29; fig. 8).
	Therefore, Goldberger (as modified) fails to teach a completely enclosed atraumatic distal tip, but teaches a distal tip of a balloon catheter for navigating a guide wire for a dilation procedure, and Williams teaches a balloon catheter with a completely enclosed atraumatic distal tip for navigating a stylet for a dilation procedure and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc..
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Williams.
Regarding claim 15, Goldberger discloses (abstract; col. 3 line 5-col. 5 line 17; figs. 1-3c) a system for dilating a stenotic region of an airway of a patient (catheter assembly can be used in stenotic region of the airway, col. 3 lines 14-27), the system comprising:
(a) a stylet (guide wire 19, which functions as a stylet since guide wire 19 is a thin wire, col. 3 lines 48-62; figs. 1-3c); and 
(b) a dilation catheter (catheter assembly of figs. 1-3c) comprising: 
	(i) a catheter shaft (outer sleeve catheter tube 28, col. 3 lines 48-62; figs. 1-3c) having proximal and distal portions (figs. 1-3c), wherein the catheter shaft defines: 
		(A) a shaft lumen (lumen of inner catheter tube 17, col. 3 lines 48-62; figs. 3a-3c) configured to receive at least a portion of the stylet therethrough (guide wire 19 extends through inner catheter tube 17, col. 5 lines 10-17; fig. 3b), and 
		(B) an inflation lumen (channel 15, which is used to introduce inflating fluid, col. 3 lines 48-62; figs. 3a-3c), and
	(ii) an inflatable balloon (balloon 36, col. 4 lines 3-18; figs. 3a-3c) operatively coupled with the distal portion of the catheter shaft (figs. 3a-3c), wherein the inflatable balloon defines an inflation volume in fluid communication with the inflation lumen of the catheter shaft (col. 3 lines 48-62), wherein the inflatable balloon is configured to transition between non-expanded and expanded configurations using the inflation lumen (balloon is expanded into configuration of fig. 3c, col. 4 lines 3-18; figs. 3a-3c), wherein the inflatable balloon has an outer perimeter (outer perimeter of balloon 36 including outer wall 30, col. 4 lines 3-18; figs. 3a-3c) configured to contact the stenotic region of the airway when in the expanded configuration (balloon 36 inflated to contact stenotic region, col. 2 lines 30-50, col. 4 line 56-col. 5 line 4; figs. 3a-3c), 

However, Goldberger fails to disclose (C) an enclosed distal tip configured to prevent the stylet from extending distally beyond the enclosed distal tip.
Williams teaches (col. 3 line 60-col. 6 line 42; figs. 1-6), in the same field of endeavor, a balloon catheter including a catheter shaft (catheter body 14, fig. 2) and a stylet (38, col. 3 line 60-col. 4 line 9; fig. 2), wherein the catheter shaft includes an enclosed distal tip configured to prevent the stylet from extending distally beyond the enclosed distal tip (distal end 16 includes elongated cylindrical body 50 with rounded distal end 54, which one of ordinary skill would’ve understood to be enclosed to stylet 38 and therefore prevent stylet 38 from extending distally beyond distal end 16, which is consistent with applicant’s spec. describing the enclosed tip as being enclosed to the stylet, para. [0026] of the published application, col. 4 lines 20-29; fig. 8).
Therefore, Goldberger fails to disclose an enclosed distal tip, but teaches a distal tip of a balloon catheter for navigating a guide wire for a dilation procedure, and Williams teaches a balloon catheter with an enclosed distal tip for navigating a stylet for a dilation procedure and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device having an enclosed distal tip, instead of the distal tip as disclosed by Goldberger, because Williams teaches that these are 
Regarding claim 16, Goldberger (as modified) teaches the device of claim 15. Goldberger further discloses wherein the inflatable balloon includes inner and outer walls (balloon 36 includes inner wall 31 and outer wall 30, col. 4 lines 3-18; figs. 3a-3c), wherein the inner and outer walls cooperate to define the inflation volume (figs. 3a-3c), wherein the outer wall further defines the outer perimeter (figs. 3a-3c), and wherein the inner wall further defines the pass-through lumen (figs. 3a-3c) that is configured to enable air to pass therethrough while the inflatable balloon is in the expanded configuration (central passage 32 provides passage for flow of blood, col. 4 lines 56-col. 5 line 4 and col. 5 lines 18-31).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Williams as applied to claim 15 above, and further in view of Wu.
Regarding claim 23, Goldberger (as modified) teaches the device of claim 15.
However, Goldberger (as modified) fails to teach wherein a distal portion of the stylet includes a preformed bend or a malleable bend, wherein the preformed bend or the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of dilation catheter within the airway of the patient.
Wu teaches (paras. [0036]-[0039]; figs. 1-2), in the same field of endeavor, a dilation catheter (10, fig. 1) including a stylet (22, fig. 2), wherein the stylet includes a malleable bend (stylet 22 may be malleable such that the stylet may maintain the bend, para. [0036]), wherein the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of dilation catheter within the airway of the patient (stylet includes bend to bend balloon catheter 10, para. [0036]), for the purpose of providing the user with the capability of bending the stylet and maintaining the user-created bend, which allows the user to adjust a bend angle according to the anatomy of a particular patient (para. [0036]). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0049408 to Van Moorlegem, disclosing a balloon catheter including a perfusion lumen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771           

/DIANE D YABUT/Primary Examiner, Art Unit 3771